John I. Purtle, Justice, dissenting. In my opinion this court has lately been headed in the right direction on matters relating to special and local legislation. I agree with the opinions in Mears v. Adkisson, 262 Ark. 636, 560 S.W.2d 222 (1978) and Beaumont v. Adkisson, 267 Ark. 511, 593 S.W.2d 11 (1980). I think the trial court decided the present case consistent with Mears and Beaumont. We all agree that the General Assembly may lawfully delegate some of its power. Our differences arise on the question of whether Act 59.1 of 1981 exceeds the bounds of lawful delegation. The majority think it does and I think it does not. The power here delegated is about as little as can be found and still qualify as delegation. The only power delegated to the circuit judges by Act 591 is the place on the salary scale where their employees are to be placed. There is an upper and a lower limit. This is the same type of power granted to other agenices. Discretion is given to state agencies to place their employees at appropriate levels of the pay scale provided by the legislature. In Beaumont there was no ceiling on the salaries or the number of employees. Also, the delegation was only to a part of the circuit j udges within the Judicial District. In Beaumont we stated: “The only way that Act 629 could be legal is if it were held to be an act relating generally to all the circuit courts in the Sixth Circuit and it is determined to be essential to the administration of justice.” Act 591 does apply to all courts within the Sixth Circuit.. In these modern days there is no doubt in my mind that probation officers and bailiffs are essential to the administration of justice. Without them it could become nearly impossible to conduct orderly trials and keep track of those serving probation and suspended sentences. Amendment 55, Section 1 (a) to the Constitution of the State of Arkansas provides that Quorum Courts “may exercise local legislative authority not denied by the Constitution or by law.” [Emphasis added.] In the present case the legislature has provided by law that the circuit judges determine the level of pay for certain officers. Act 742 of 1977 [Ark. Stat. Ann. §§ 17-3101 et seq. (Repl. 1980)] implemented Amendment 55 and specifically states that Quorum Courts must operate within the limitations established by law. More specifically Quorum Courts “shall perform such legislative duties as may be prescribed by law.” [Emphasis added.] Ark. Stat. Ann. § 17-3601 (b). The county in this case had been directed by law to set the salaries here in question as determined by the circuit judge. County governments are prohibited from exercising any power in any manner inconsistent with state law. Ark. Stat. Ann. § 17-3805(m). Therefore, the Quorum Court ordinance setting these salaries at levels other than what the judge ordered is contrary to state law and is void. We dealt with the “local and special” issue in Littleton v. Blanton, 281 Ark. 395, 665 S.W.2d 239 (1984) when we stated: The Legislature has traditionally met the growing judicial needs of an area by statutes which apply only to individual counties, judicial districts or even divisions within districts. But these statutes have not been held to be “local or special” within the meaning of Amendment 14, since they were part of a judicial system for the entire state . . . We will continue to hold that statutes designed to meet the judicial needs of an area on a non-discriminatory basis are a part of a judicial system for the entire state and are not local and special within the meaning of Amendment 14, even though such statutes may apply only to individual counties, judicial districts or divisions within districts. We held in Littleton that an act is not local or special unless the class it establishes has no reasonable relation to the purpose or subject matter of the act or it exempts its operation from persons or areas which would fall naturally within the area of the act. It is my opinion that the class created by the Act here in question has a reasonable relation to the subject matter of the Act and makes no exemptions otherwise falling within its ambit. I do not find it necessary to consider whether the circuit courts have inherent power to order such payments as being necessary to the administration of justice because the General Assembly enacted a state law authorizing the circuit judges to establish the salary of those employees. The upper and lower limits were established. The judges were authorized to fix the salary within the delegated authority. The Quorum Court was defying a state law and should not be allowed to do so. The Sixth Judicial District consists of Perry and Pulaski Counties. Suppose the counties cannot agree on a salary? For the reasons set out above and those contained in the majority opinion I would affirm the trial court.